Citation Nr: 1203114	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  05-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from October 1970 to December 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho.


FINDING OF FACT

The appellant's right ear hearing loss disability is currently manifested by an average pure tone decibel loss of 71, with 76 percent speech discrimination.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to as VCCA notice because it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the appellant's increased rating claim arises from his disagreement with the initial evaluation that assigned following the grant of service connection for bowel incontinence.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven. As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.  Moreover, VA provided fully compliant supplemental notice in March 2009, and thereafter readjudicated the claim in November 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  This notice complied with the Board's February 2009 remand instructions.  The appellant has been afforded due process of law.

VA further has a duty to assist. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA all relevant records associated these records with the claims file, afforded the appellant a VA examination, and afforded him the opportunity to present sworn testimony at a hearing.  It is noted that the Board remanded the case in December 2010 for a VA examination to ascertain the current severity of the right ear hearing loss disability, which was completed in August 2011.  There has been no allegation that this examination was inadequate.  The Board finds that the VA examination report is sufficiently detailed so that the Board's 'evaluation of the claimed disability will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board is satisfied that there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.

Pertinent Law and Regulation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).
Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

The applicable rating criteria for hearing impairment and diseases of the ear were revised effective June 10, 1999. See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 4.85).  It is noteworthy that Table VII was amended in that hearing loss is now rated under a single code, Diagnostic Code 6100, regardless of the percentage of disability.

In addition, the regulations were amended to ensure that current medical terminology and unambiguous criteria were used, and to reflect current medical advances.  See 64 Fed. Reg. 25202 (May 11, 1999).  The tables used to assign the Roman numerals and, then, to assign the appropriate disability rating were not changed.  Id.  Further, the amended regulations included additional provisions that pertained to 'exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. Specifically, hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  Here, the appellant filed his claim in 2004 and only the amended regulations are applicable to his claim.

On the authorized VA audiological evaluations, pure tone thresholds, in decibels, were as follows for the right ear:





HERTZ


Date
Average
Pure tone decibel loss
Speech
Discrimination
1000
2000
3000
4000
Sept. 2004
64
88%
45
50
85
75
Aug. 2011
71
76%
50
55
85
95

The Board notes that VA progress note dated March 2004 showed audiometric findings matching those shown on VA audiometric testing in September 2004.  The audiological diagnoses were sensorineural hearing loss of the right ear.

The appellant contends that his hearing loss disability of the right ear is compensably disabling.  However, the Board finds that the preponderance of the evidence is against the claim.

At worst, speech audiometry revealed speech recognition ability of 76 percent in the right ear.  The average decibel loss was 71 for the right ear.  Applying 38 C.F.R. § 4.85, Table VI to the August 2011 results, the appellant has a numeric designation of VI for his service-connected left ear.  A numeric designation for the non- service connected ear is I.  See 38 C.F.R. § 4.85(f).  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the service-connected right ear hearing loss is warranted.

The pure tone thresholds of record do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable.  Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented pure tone threshold for the appellant are not 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz, and thus, neither Table VI or Table VIa is applicable.  38 C.F.R. § 4.86(b).

The Board has considered the effect of the appellant's right ear hearing loss on his ability to function in the work-place.  Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, a VA medical opinion dated September 2011 reflects that gainful employment should be possible with hearing aids, noting that the Veteran had 76 percent speech discrimination in the right ear without the benefit of hearing aid amplification-which would allow him to have improved speech discrimination ability and allow him to hear and understand conversational speech in most listening situations.

The Board has considered a staged rating.  However, there is no basis for a staged rating as the disability picture is essentially uniform for the appeal period.  See Fenderson and Hart, supra.

To the extent that the appellant reports hearing loss disability that meets the schedular criteria for a compensable evaluation, the Board finds that he is not competent to assess his own audiometric acuity for application to the rating schedule.  Evaluation of hearing impairment must be conducted by a state-licensed audiologist and must include controlled speech discrimination tests and a pure tone audiometry test.  See 38 C.F.R. § 4.85.  As noted above, ratings for hearing loss are determined by a mechanical application of the audiometric findings to the rating provisions and the Board is constrained by the applicable laws and regulations.  See Lendenmann, supra.  Therefore, the appellant's report of hearing loss meeting the schedular criteria for a compensable rating has diminished probative value.

Accordingly, the claim for a compensable evaluation for right ear hearing loss disability is denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Lastly, the Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected right ear hearing loss disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

An initial compensable evaluation for right ear hearing loss disability is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


